NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROSENDO RAMIREZ-RAMIREZ, AKA                     No.      19-71013
Rosendo Ramirez Ramirez,
                                                 Agency No. A201-223-330
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Rosendo Ramirez-Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Ramirez-

Ramirez failed to establish past harm rising to the level of persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003) (discrimination and

harassment did not rise to the level of persecution); see also He v. Holder, 749
F.3d 792, 796 (9th Cir. 2014) (defining economic persecution as “substantial

economic deprivation that interferes with the applicant’s livelihood” and

concluding that petitioner failed to establish economic persecution). Substantial

evidence also supports the agency’s determination that Ramirez-Ramirez did not

establish that it is more likely than not he will be persecuted in Mexico. See

Nagoulko, 333 F.3d at 1018 (possibility of future persecution “too speculative”).

We reject as unsupported by the record Ramirez-Ramirez’s contention that the

agency applied an incorrect legal standard to his claim. Thus, Ramirez-Ramirez’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                      19-71013